Title: From George Washington to Thomas Jefferson, 26 February 1792
From: Washington, George
To: Jefferson, Thomas

 

[Philadelphia] Sunday Morning 26th Feb. 1792

The P—— returns the enclosed Report to Mr J—— Boundary, and the Navigation of the Missisipi are clearly defined—The propositions respecting Commerce he presumes is equally so, but having little knowledge of this subject he trusts to the guards provided by Mr J——.
The P—— has put one or two queries in the Margin of the Report merely for consideration.
